DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 includes “storing copies of the first and second journals in at least one of the first and second data repositories.” Parent claim 1 includes “while one of the first and second data repositories is unavailable,” which leaves open the possibility that claim 2 is storing copies of the first and second journals in a data repository that is unavailable. It is not clear what the scope of claim 2 is.  Analogous claims 9 and 16 and all respective dependent claims are likewise rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgiev et al., Patent No.: US 7433898 B1, hereinafter Georgiev.

	As per claim 1, Georgiev discloses A method for resynchronizing data repositories in a high availability storage environment comprising a host system, first and second gateway servers communicating with the host system, and first and second data repositories communicating with the first and second gateway servers (see elements of fig. 1), the method comprising: 	
	maintaining, in the first gateway server (fig. 1, computer 110-1), a first journal (fig. 1, journal system 130-1) that records operations that are performed for a first set of objects (col. 3, lines 4-11 disclose a range of addresses and the data, both of which correspond to a unique/particular set of objects; additionally, and/or alternatively, the objects correspond to objects stored in cache 120 as seen in fig. 2 wherein the same shared data can exist in all local computer 110 caches as per at least col. 10, lines 5-9) while one of the first and second data repositories is unavailable (col. 3, lines 17-18, col. 5, lines 1-15 disclose that any given computer in a cluster of computers can crash/fail such that it has no heartbeat signal and cannot be communicated with - this means that the components of the failing computer are unavailable including the journal cache, metadata cache, maps, managers etc. as seen in fig. 2 wherein any of these components can be construed as the claimed “one of the first and second data repositories”); 
	maintaining, in the second gateway server (fig. 1, computer 110-2), a second journal (fig. 1, journal system 130-2) that records operations that are performed for a second set of objects (col. 3, lines 4-11 disclose a range of addresses and the data, both of which correspond to a unique/particular set of objects; additionally, and/or alternatively, the objects correspond to objects stored in cache 120 as seen in fig. 2 wherein the same shared data can exist in all local computer 110 caches as per at least col. 10, lines 5-9. Thus, the claimed first and second set of objects are taught by Georgiev as being the same exact data, or different data) while one of the first and second data repositories is unavailable (see mapping in previous limitation); 
	communicating, from the first gateway server to the second gateway server for recording in the second journal, any operations that are performed by the first gateway server for (col. 12, lines 41-50; note that the claimed objects in the first set and objects in the second set can be the same as disclosed in col. 4, line 10 as “shared access” by multiple computers; furthermore, col. 8, lines 19-21 wherein the two sets correspond to a same volume; even further and as indicated above, col. 10, lines 5-9 wherein the same storage regions corresponds to the two claimed sets in that each respective computer treats the same shared storage regions separately as its own set, in its own separate cache 120, while making modifications thereupon); and 
	communicating, from the second gateway server to the first gateway server for recording in the first journal, any operations that are performed by the second gateway server for objects in the first set (see mapping of previous limitation including at least col. 12, lines 49-50, 54, wherein any healthy computer (i.e. second gate server, third gateway server, etc.) in the cluster of computers (i.e. multiple gateway servers) can separately, and one at a time, initiate a journal replay session so that the other healthy computers (i.e. first gateway server) in the cluster can replay journals of a crashed machine (i.e. communicate operations performed for objects in the claimed set)). 

	As per claim 2, Georgiev discloses The method of claim 1, further comprising storing copies of the first and second journals in at least one of the first and second data repositories (col. 12, line 43-47 disclose that multiple other journal systems 130 (i.e. at least one of the first and second data 

	As per claim 3, Georgiev discloses the method of claim 2, wherein storing copies of the first and second journals in at least one of the first and second data repositories comprises updating the copies each time the first and second journals are updated (see rejection of claim 2 above, including at least col. 15, lines 18-22, 46-48).

	As per claim 4, Georgiev discloses the method of claim 1, further comprising, in the event the first gateway server fails, retrieving the first journal by the second gateway server (see rejection of claim 1 including at least col. 12, lines 40-45, 53-56). 

	As per claim 5, Georgiev discloses the method of claim 4, further comprising processing, by the second gateway server, operations recorded in the first journal (see rejection of claim 1 including at least col. 12, lines 40-45, 53-56).  

	As per claim 6, Georgiev discloses the method of claim 1, further comprising, in the event the second gateway server fails, retrieving the second journal by the first gateway server (see rejection of claim 1 including at least col. 12, lines 40-45, 53-56).  

	As per claim 7, Georgiev discloses The method of claim 6, further comprising processing, by the first gateway server, operations recorded in the second journal (see rejection of claim 1 including at least col. 12, lines 40-45, 53-56).  

	As per claims 8-20, they include the same or similar subject matter as claims rejected above and are therefore likewise rejected. As per the computer program product and the system of claims 8 and 15, see Georgiev, fig.’s 1 and 9.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Friedman
WRITE CACHE AND WRITE-HOLE RECOVERY IN DISTRIBUTED RAID OVER SHARED MULTI-QUEUE STORAGE DEVICES
20170286362; see paragraphs 1-10, 18, 50-51

Meyer et al.
Failover processing in a storage system
20020188711; see paragraphs 7-12, 75-78

Lewin et al.
Cross tagging of data for consistent recovery
20070220311; see paragraphs 95-99 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154